Citation Nr: 0404918	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  95-16 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1973 to January 
1978.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision, in which 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) denied the veteran entitlement to service 
connection for a back disorder.  In March 1998 the veteran 
appeared and testified at a Travel Board hearing which was 
conducted by the undersigned Veterans Law Judge responsible 
for a determination in this case.  The Board affirmed the 
RO's decision in July 1998.

The veteran appealed the Board's July 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion) filed by the parties in May 2000, 
the Court vacated the Board's July 1998 decision and remanded 
the matter for readjudication in accordance with the joint 
motion.  Thereafter, in July 2001 and June 2003, the Board 
remanded this claim to the RO for additional development.

Ms. Susan Schwarz, Esq., represented the veteran before the 
Court.  Thereafter, in a telephone conversation that took 
place in October 2000, Ms. Schwarz indicated that she had 
conferred with, and would no longer be representing, the 
veteran.  Since then, AMVETS has resumed representation of 
the veteran and has submitted argument in support of her 
appeal.  

In a letter dated May 2000, the veteran requested a hearing 
in support of her claim.  Thereafter, by letter, the Board 
sought clarification as to the type of hearing the veteran 
preferred.  The veteran did not respond.  The RO then 
scheduled the veteran for a Board hearing in December 2003, 
but in a written statement submitted in November 2003, the 
veteran withdrew her request for such a hearing.  In light of 
this fact, the Board deems the veteran's claim ready for 
appellate review pursuant to 38 C.F.R. § 20.702(e) (2003).  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and endeavored to obtain and 
fully develop all other evidence necessary for the claim's 
equitable disposition. 

2.  The veteran's back disorder is not related to her period 
of active service.

3.  Arthritis of the spine did not manifest to a compensable 
degree within one year of the veteran's discharge from 
service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a back disorder.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  According to these 
provisions, VA must notify a claimant of the information and 
evidence needed to substantiate a claim and assist her in 
obtaining and fully developing all of the evidence relevant 
to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  

In this case, in a remand issued in July 2001, the Board 
notified the veteran of the change in the law and indicated 
that, once the claim was transferred to the RO, the RO would 
be developing and considering the veteran's claim pursuant 
thereto.  As explained in greater detail below, thereafter, 
the RO indeed undertook all notification and development 
action necessary to comply strictly with the VCAA and then 
considered the veteran's claim pursuant thereto.  In light of 
the fact that the RO considered the veteran's claim following 
the additional development that was taken, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, VA, via the RO and the Board, notified the veteran of 
the information needed to substantiate her claim and 
explained to her who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  For 
instance, in a rating decision dated May 1995, a letter 
notifying the veteran of that decision, a Board decision and 
remands dated July 1998, July 2001 and June 2003, a statement 
of the case issued in April 1996, and a supplemental 
statement of the case issued in August 2002, VA informed the 
veteran of the reasons for which her claim had been denied, 
the evidence it had obtained and considered in support of 
that claim, and the evidence the veteran still needed to 
submit to substantiate that claim, including a medical 
opinion linking her back disorder to documented in-service 
back findings.  As well, VA notified the veteran of all 
regulations pertinent to her claim and provided her an 
opportunity to submit additional evidence and to present 
additional argument in support of her claim.  

In addition, in letters dated November 1994, December 1994, 
February 1995, and November 2001, the RO informed the veteran 
that it would assist her in obtaining evidence in support of 
her claim provided she identified all of the evidence that 
needed to be obtained.  The RO indicated that the veteran 
could help by securing the evidence, including service 
medical records, military records, and treatment records, on 
her own initiative.  The RO notified the veteran that it had 
requested records from John J. Mika, M.D., but suggested that 
she contact him and ask him to respond promptly to the RO's 
request.  The RO explained that the veteran needed to submit 
competent evidence linking a current disability to an in-
service injury or disease.  The RO asked the veteran to 
identify all pertinent treatment providers, including their 
names, addresses, and dates of treatment, and to sign the 
enclosed forms authorizing the release of her medical 
records.

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to her claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to her claim, including VA and private treatment records.  In 
addition, the RO developed the medical evidence to the extent 
necessary to decide equitably the veteran's claim.  In a 
Written Brief Presentation dated May 2001, the veteran's 
representative requested that the veteran be afforded 
orthopedic and neurological examinations, during which 
examiners could review the veteran's entire claims file and 
opine with rationale whether a nexus existed between the 
veteran's current back disability and her period of active 
service.  In June 2002, the RO afforded the veteran a VA 
spine examination and the examiner who conducted that 
examination reviewed the entire claims file, offered an 
opinion as to the etiology of the veteran's back disability, 
and provided supporting rationale for his opinion.  Given the 
definitive nature of this opinion and the fact that it was 
based on supporting rationale and a review of the entire 
claims file, including documented in-service medical 
findings, the Board believes that it was unnecessary for the 
RO to obtain another examiner's opinion, as the 
representative requested.  

In sum, VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claim's equitable disposition.  
The Board may thus proceed in adjudicating this claim on its 
merits.

II.  Analysis of Claim

The veteran seeks service connection for a back disorder 
claimed to be due to her period of active service.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  Service connection may be presumed if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Post-service medical records, specifically, a November 1994 
radiological report from Samaritan Regional Medical Center, a 
March 1995 written statement of Dr. Mika and his treatment 
records dated from November 1994 to January 1995, an April 
1998 CT scan of the veteran's lumbar spine, VA outpatient 
treatment records dated from 1998, and a report of VA spine 
examination conducted in June 2002, confirm that the veteran 
has a current back disability that manifests as pain and 
severe paravertebral muscle spasms and has been variously 
diagnosed as transitional L5 vertebra with early hypertrophic 
arthritic changes, scoliosis, degenerative osteoarthritis, 
possible degenerative disc disease from L3 to L5, a 
developmental anomaly with sacralization at L5, and a 
recurring low back strain.  

The veteran claims that this disability first manifested in 
service, when she injured her back lifting a patient, and her 
service medical records confirm that the injury actually 
occurred.  Specifically, during a period of active service 
from July 1973 to January 1978, the veteran received 
treatment for back complaints.  On enlistment examination in 
April 1973, an examiner evaluated the veteran's spine as 
clinically normal.  In January 1974, the veteran complained 
of low back pain after lifting a patient.  An examiner 
diagnosed mechanical type low back pain and advised the 
veteran to return to the clinic in three weeks for a follow-
up visit.  The veteran did not comply.  In May 1974 and 
August 1974, the veteran sought treatment for other medical 
problems, and during those visits, she did not mention her 
back.  In February 1976, the veteran complained of back pain 
of 30 days' duration and an examiner diagnosed 
musculoskeletal low back pain.  In January 1978, the veteran 
chose not to undergo a separation examination, and on medical 
review, a separation physical examination was found to be 
unnecessary. 

In written statements submitted in support of her claim and 
during hearings held at the RO before a hearing officer and 
the undersigned Board Member in July 1995 and March 1998, 
respectively, the veteran indicated that, after the initial 
in-service back injury, she continued to have reoccurring 
episodes of back pain.  She alleged that, in March 1978, she 
began seeing a private physician, Dr. Miller, who treated the 
veteran's back once every two or three months until 1984.  
She indicated that records of this treatment were not 
available as they were destroyed following Dr. Miller's 
death.  She further alleged that she treated her own back and 
did not see any physician for back complaints from 1984 to 
1991, at which time she sought back treatment from Dr. Mika.  
The veteran has submitted statements from her aunt, father 
and husband confirming the aforementioned assertions and 
reflecting their belief that the veteran's back has worsened 
to such an extent in the past few years that she is unable to 
hold a job or function normally.

The medical evidence of record that is dated after the 
veteran's discharge from service does not confirm that the 
veteran received back treatment from 1978 to 1984, but 
instead, indicates that she first received such treatment in 
November 1994, approximately 16 years after her discharge 
from service.  That same evidence indicates that, thereafter, 
the veteran intermittently continued to complain of, and 
receive treatment for, back problems.  

Two physicians have addressed the etiology of those problems: 
Dr. Mika and a VA examiner who evaluated the veteran's back 
during a VA spine examination in June 2002.  

In a letter dated March 1995, Dr. Mika indicated that he 
began treating the veteran's back when she was discharged 
from service.  According to Dr. Mika, during active service, 
the veteran injured her back and developed low back syndrome, 
and thereafter, continued to experience low back pain and 
spasms with radiation.  Dr. Mika noted that the veteran's 
claims file substantiated the foregoing facts.  He also noted 
that the veteran had severe paravertebral muscle spasms of 
the lumbosacral spine, pain on palpation of her back from L1 
to L5, and a positive straight leg raising test.  Dr. Mika 
opined that the veteran should be found entitled to VA 
disability benefits because her problems originated while the 
veteran was on active duty in the service.  

In the report of the VA spine examination conducted in June 
2002, the examiner reviewed the entire claims file, evaluated 
the veteran's back, acknowledged the veteran's 1974 in-
service back injury, resulting diagnosis of mechanical low 
back strain, and her reported history of never having 
recovered from that injury, diagnosed recurring low back 
strain, and concluded that it was unlikely that the single 
strain, or even two strains, would be sufficient to be a 
cause of all of the trouble.  He based his conclusion on the 
following findings: (1) The veteran received in-service back 
treatment only once, in 1974, immediately following her 
alleged injury, and this injury resulted in a diagnosis of 
mechanical low back strain; (2) She recovered from the injury 
as she was able to continue her regular duties; (3) If the 
strain had been more severe, or of such magnitude to cause 
constant difficulty, including to the present, there would 
have been a greater event in the service; (4) At the time of 
injury, the veteran was advised to return for follow-up 
treatment in three weeks, but she did not return to the 
clinic for five months, at which time she did not mention her 
back; (5) Based on the veteran's failure to report continued 
back problems, it seems apparent that the back strain had 
subsided by that time; and (6) The veteran showed very little 
on physical examination to suggest that a strain was present 
during the June 2002 VA spine examination. 

The Board accords the VA examiner's opinion greater weight.  
It is based on a complete review of the claim's file and on 
facts that are substantiated in the veteran's service medical 
records.  As well, it is supported by well-reasoned 
rationale.  Although the VA examiner acknowledged only one of 
the veteran's two documented in-service visits for back 
complaints, he later concluded that, even if the veteran had 
been seen for two strains in service, as alleged, that fact 
would be insufficient to establish a nexus between the 
veteran's current back disability and those strains.    

Unlike the VA examiner's opinion, Dr. Mika's opinion lacks 
credibility, is not based on a review of the claims file, and 
is supported by an unsubstantiated medical history and no 
rationale.  In his letter, Dr. Mika indicated that he has 
been treating the veteran since her discharge from service, 
but the veteran herself has admitted that she did not begin 
seeing Dr. Mika for back treatment until 1991.  In addition, 
although Dr. Mika referred to the veteran's claims file, it 
is clear that he did not review it before providing his 
opinion.  In his letter, he indicated that, in service, the 
veteran's back injury resulted in a severe low back syndrome.  
However, there is no diagnosis of a back syndrome in the 
veteran's service medical records.  Clearly, Dr. Mika relied 
solely on the veteran's unsubstantiated reported history in 
offering his opinion, and as such, it has no probative value 
to the Board.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  In this case, Dr. Mika's opinion is not 
considered persuasive and the veteran has submitted no other 
evidence, except her own assertions, linking her current back 
disability to the documented in-service back findings, or 
establishing that arthritis of the spine manifested within 
the year following her discharge.  The veteran's assertions, 
alone, are not considered competent evidence of a diagnosis 
or nexus between a current disability and service.  The 
service medical records and veteran's testimony reflect that 
the veteran served as a medical technician in service, which 
included lifting and washing patients, but did not reflect 
any particular medical expertise to provide medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Based on the foregoing, the Board concludes that a back 
disorder was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



